UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   17July2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ 17 July 2014 Completion of Bond Offering €600million, 7 Year maturity, Coupon 1.75% CRH Finance Germany GmbH, a subsidiary of CRH plc, yesterday successfully completed the funding of a 7 year Bond issue, which was launched in the market on 9th July. The coupon payable is 1.75% - the lowest ever achieved by CRH. Bank of China Limited (London Branch), Danske Bank A/S, ING Bank N.V., Société Générale and The Royal Bank of Scotland plc acted as Joint Lead Managers for this bond issue. CRH's long-term senior debt is rated BBB+ by Standard and Poor's and Baa2 by Moody's. CRH, a FTSE 100 and Fortune 500 company, is a diversified international building materials group headquartered in Ireland. CRH manufactures and distributes a diverse range of products servicing the breadth of construction needs. From the fundamentals of heavy materials and elements to construct the frame, through value-added exterior products that complete the building envelope, to distribution channels which service construction fit-out and renewal, CRH products are used for both new build and repair & maintenance construction needs in the residential, non-residential and infrastructure sectors. Worldwide, CRH employs approximately 75,000 people at over 3,400 locations in 35 countries, and in 2013 generated Sales of c€18 billion. Contact Details Rossa McCann Head of Group Financial Operations +353 (0)1 4041000 CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE +353.1.404.1000 FAX +353.1.404.1007 E-MAIL mail@crh.com WEBSITE www.crh.com Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland ﻿ CRH public limited company (Registrant) Date:17July 2014 By:/s/Maeve Carton M. Carton Finance Director
